In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-12-00104-CR
                           ____________________

                    NORMAN KENT ADAMS II, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 11-04-03885 CR
________________________________________________________            _____________

                                     ORDER

      The clerk’s record in the above styled and numbered cause was filed April 3,

2012, and the reporter’s record was filed September 18, 2012. On January 16,

2013, the appellant’s retained attorney, R. Scott Shearer, was notified that neither

the brief of the appellant nor a motion for extension of time to file the brief had

been filed. See Tex. R. App. P. 38.8(b)(2). On February 19, 2013, the Court

granted an extension of time to file the brief, noting that the extension was a

“FINAL EXTENSION.” Although the brief of the appellant was due to be filed

March 19, 2013, the brief has not been filed.
                                         1
      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). We direct the

trial court to determine whether or not appellant desires to pursue his appeal. If

appellant desires to pursue his appeal, we direct the trial court to determine why

the brief of the appellant has not been filed and whether good cause exists to

determine that retained counsel has abandoned the appeal or is for some reason

either unwilling or incapable of performing as counsel.           If the trial court

determines that retained counsel has abandoned the appeal, we direct the trial court

to determine whether appellant is indigent and whether counsel should be

appointed for the appeal. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2) (West

Supp. 2012).

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court

reporter’s notes from the hearing and the recommendations of the trial court judge

are to be filed on or before May 20, 2013.

      ORDER ENTERED April 18, 2013.

                                                          PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.



                                          2